Exhibit 10.1 [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended . Page 2of 77 Section A - Solicitation/Contract Form ADDITIONAL INFORMATION The Contractor’s final proposal dated 13 February 2015 is herein incorporated by reference. The Contractor’s final proposal (for LRIP option) dated 16 April 2015 is herein incorporated by reference. Government Property: No Government-furnished property will be used in the performance of this contract. No Contractor-acquired, Government-owned property will be purchased for this contract. All equipment used in the performance of this contract (except where subcontractors are utilized) will be purchased by AcelRx using their own funds. [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended Page 3of 77 Section B - Supplies or Services and Prices ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 1 Job $ Sufentanil NanoTab™ Development COST Continued development of the Sufentanil NanoTab™. FOB: Destination ESTIMATED COST $ ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT $ 0.00 CLIN 0001 Funding FFP Funding for CLIN 0001 on PR 0010622458-0001. Amount: $993,000.00. Total funded: $993,000.00. Remainder to be funded: $16,019,744.49. FOB: Destination PURCHASE REQUEST NUMBER: 0010622458-0001 NET AMT $ ACRN AA CIN: GFEBS001062245800003 $ [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended Page 4of 77 ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT $ 0.00 CLIN 0001 Funding FFP Funding for CLIN 0001 on PR 0010622458-0001. Amount: $6,500,000.00. Total funded: $7,493,000.00. Remainder to be funded: $9,519,744.49. FOB: Destination PURCHASE REQUEST NUMBER: 0010622458-0001 NET AMT $ ACRN AB CIN: GFEBS001062245800004 $ ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT $ 0.00 CLIN 0001 Funding FFP Funding for CLIN 0001 on PR 0010622458-0001. Amount: $3,490,000.00. Total funded: $10,983,000.00. Remainder to be funded: $6,029,744.49. FOB: Destination PURCHASE REQUEST NUMBER: 0010622458-0001 NET AMT $ ACRN AC CIN: GFEBS001062245800005 $ [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended Page 5of 77 ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT Unit $ $ 2,240,000.00 OPTION Sufentanil NanoTab™ LRIP FFP Low-rate initial production (LRIP) of 112,000 sufentanil units. $20 per dose/unit. 10 doses/units per box. Delivery shall be completed no later than nine months after exercising this option. Option will be exercised in accordance with FAR 52.217-7. FOB: Destination NET AMT $ [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities ExchangeAct of 1934, as amended Page 6of 77 Section C - Descriptions and Specifications STATEMENT OF OBJECTIVES (SOO) Statement of Objectives (SOO) United States Army Medical Materiel Development Activity (USAMMDA) Development, Manufacture, and Clinical Testing of a Sublingual Sufentanil Battlefield Pain Management Product in Order to Obtain US Food and Drug Administration (FDA) Approval C.1.0. OVERALL OBJECTIVE C.1.1.General In support of a continuing effort by the US Army Medical Materiel Development Activity (USAMMDA) to develop a fast-acting, easily dispensed sufentanil-based sublingual battlefield pain management product, the Government is seeking to perform Phase 3 clinical trials and Phase 3 manufacturing activities in order to submit a New Drug Application (NDA) to the FDA. C.1.2.Background The Battlefield Pain Management Development Program is focused on developing improved treatment strategies that enable significant advances over the current standard of care in the treatment of pain experienced by Service men and women on the battlefield. The current standard treatment is intramuscular (IM) morphine via a morphine sulfate auto injector. Morphine, while fast acting, has multiple negative side effects associated with use on wounded soldiers who may be experiencing shock due to trauma. Due to morphine’s opioid nature and the depressive effect it has on the respiratory and cardiovascular systems, it has the potential to exacerbate conditions of hypotension. In addition, the delivery method required for the use of morphine, i.e., the intramuscular auto injector, presents the potential for the pooling of morphine in poorly perfused muscles, minimizing the drug’s analgesic effect until such time as the circulation of blood throughout the body is improved. The delay in analgesia may lead to multiple dosing of the patient, ultimately having the effect of a single massive dose of morphine upon bleeding correction and circulatory improvement. USAMMDA has identified a sublingual, sufentanil-based (opioid) pain management that provides rapid onset of analgesia. Sufentanil NanoTabs™, under development by AcelRX Pharmaceuticals, are small, sublingual tablets dispensed from a disposable applicator for the treatment of moderate to severe acute pain in a medically supervised setting and administered by a Health Care Professional. Sufentanil has advantages over other opioids, such as high therapeutic index, no active metabolites, and appropriate duration of action. USAMMDA is seeking to continue efforts started under Grant W81XWH-11-1-0361 in accordance with established production methods and all applicable regulatory guidelines. C.2.0.PERFORMANCE OBJECTIVES The US Army’s goal is to obtain a FDA licensed product that can be procured in the Contiguous United States (CONUS) and deployed to theaters of operation at Role of Care (ROC) 1 (i.e., combat medics at point of injury). In order to achieve this, the US Army has developed the following draft performance thresholds (minimum acceptable value) and objectives (desired value). The draft product performance requirements are shown in Table 1 below. All manufacturing and development efforts shall be executed in pursuit of achieving these performance characteristics. Table 1. Attribute Production Threshold (T)* Production Objective (O)** [*] [*] [*] *Threshold is the required minimum acceptable value. **Objective is the desired performance value. [*] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended Page 7of 77 C.3.0. TECHNICAL TASKS C.3.1. In compliance with current FDA regulations and guidelines, the Contractor shall undertake efforts to develop, manufacture, and clinically test a sufentanil-based sublingual tablet for the purposes of achieving FDA approval. The Contractor shall develop a product that, at minimum, meets the production threshold values delineated in Table 1 above. The contractor’s facility (or that of its contract manufacturer) and quality management system shall be compliant with the applicable FDA regulations and guidelines. Keeping with the goal of achieving a cGMP, FDA licensed product, associated tasks shall include, but are not limited to , the following: C.3.1.1
